Citation Nr: 0838200	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-17 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2006.  In February 2008, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed hearing loss and 
tinnitus due to in-service noise exposure, which occurred 
when he was an instructor on a hand grenade range.  He said 
that due to the level of supervision needed, he was unable to 
use hearing protection.  In support of his claim, he 
submitted an opinion from S. Shorts, M.D., who found that the 
veteran had bilateral high frequency hearing loss, with 
tinnitus, and that it appeared that he had had a significant 
noise exposure throughout this military career, because he 
was now experiencing significant high frequency hearing loss 
due to munitions noise trauma.  

However, as pointed out by the RO, this examination did not 
indicate that the claims file had been reviewed.  Moreover, 
the examination report did not include sufficient findings to 
conclude that the veteran has a hearing loss meeting 
regulatory requirements for hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2008).  Nevertheless, the 
nexus opinion is sufficient to trigger a VA examination 
specifically addressing the matter of a nexus to service.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet.App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The veteran's service personnel records should be obtained to 
verify his occupational specialties.  In addition, the 
veteran testified at his hearing that he had worked for a 
railroad for a number of years, which had provided regular 
hearing tests.  He states that it was during that employment 
that a hearing loss was first noted.  He also indicated that 
the conditions were noisy during his railroad job, but that 
they were required to wear hearing protection.  These records 
of hearing tests after service should be obtained, if 
available, particularly as Dr. Shorts' examination took place 
nearly 35 years after service.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  (A gap of many years 
between the appellant's separation from service and the first 
treatment for the claimed disorder is evidence against the 
claim.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records (201 file).

2.  Ask the veteran to provide (or 
identify and authorize the release of) the 
records of hearing tests conducted during 
the course of his railroad employment 
after service.  Seek to obtain any records 
for which the veteran identifies and 
authorizes the release.  Positive or 
negative responses should be filed in the 
claims file.

3.  Thereafter, schedule the veteran for an 
Ears examination to determine whether the 
veteran currently has a hearing loss 
disability and/or tinnitus, and, if so, 
whether the hearing loss and/or tinnitus is 
had its onset during or is related to active 
duty from December1970 to June 1972.  
Although the audiology test may be performed 
by an audiologist, the remainder of the 
examination, and the opinion, must be 
provided by a physician (M.D. or D.O).  This 
physician examiner should express an opinion 
as to the likelihood that hearing loss or 
tinnitus was due to any events which occurred 
in service, such as noise exposure.  The 
entire claims folder and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  

A complete rationale for all opinions 
expressed is essential.  Particularly as the 
separation examination does not contain 
specific audiometric findings, the opinion 
should not be based solely on the absence of 
hearing loss at separation, but rather based 
on medical principles, with consideration of 
all relevant factors.  It would be helpful if 
the examiner would use the following language 
in his or her opinion, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all evidence 
of record.  If either claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




